                Case 1:20-cv-01262-LJL Document 8 Filed 05/06/20 Page 1 of 1


                                                                            Joseph H. Mizrahi – Attorney
                                                                            300 Cadman Plaza W, 12th Floor
                                                                                       Brooklyn, NY 11201
                                                                          P: 929-575-4175 | F: 929-575-4195
                                                                          E: joseph@cml.legal | W: cml.legal




                                                              May 6, 2020
                                 Application for adjournment GRANTED. The Initial Pretrial Conference
                                 previously set for May 12, 2020 is ADOURNED sine die. Plaintiff shall file any
VIA ECF                          motion for default judgment no later than June 15, 2020.
Hon. Judge Liman
United States District Judge     Plaintiff is further directed to the Court's Individual Practices in Civil Cases,
Southern District of New York    Exhibit A, available at https://nysd.uscourts.gov/hon-lewis-j-liman. The Court's
50 Pearl Street                  Default Judgment Procedure advises, among other requirements, that "[a]
New York, NY 10007               plaintiff seeking a default judgment should not proceed by order to show cause."

                                                                                 5/6/2020
       Re:   Cruz v. Hermes Group, LLC .; Case No. 1:20-cv-01262-LJL


Dear Judge Liman,

       The undersigned represents Plaintiff Shael Cruz (hereinafter “Plaintiff”) in the above-
referenced matter.

        The initial conference for this matter is set for Tuesday, May 12, 2020 at 3:00 p.m. It is now
May 6, 2020, and Defendant has yet to appear. Defendants answer was due March 13, 2020. Plaintiff
is in the process of obtaining a Certificate of Default from the Clerk of the Court as to Defendant,
Hermes Group, LLC and will promptly be moving the Court for a Default Judgment in accordance
with its Individual Rules.

        In light of the above, the undersigned requests that the May 12th Conference be adjourned
sine die, and further requests that Plaintiff be granted an additional 30 days in which to both obtain
said Certificate of Default and present the Court with an Order to Show Cause for default judgment.

       Thank you for your time and consideration of the above request.


                                                              Respectfully submitted,

                                                              /s/ Joseph H. Mizrahi__
                                                              Joseph H. Mizrahi, Esq.
